Citation Nr: 1638721	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-46 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that an appeal on the issues of entitlement to service connection for headaches and a bilateral foot disability was perfected by the Veteran.  However, in a June 2015 rating decision, the RO granted service connection for those disabilities.  Therefore, as the RO granted the benefit sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

In June 2014, the Board remanded this case to obtain updated VA treatment records since February 2011.  The Board notes that VA treatment records dating from February 2011 to May 2015 have been associated with the Veteran's electronic file.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of a bilateral ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's degenerative disc disease disability did not originate in service or until years after service, and is not otherwise etiologically related to service.





CONCLUSION OF LAW

The criteria for service connection for a back disability are not met.  38 U.S.C.A. §§ 1131, 1132, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notices in May 2009, September 2012 and February 2013 correspondences.  Thereafter, the claims were readjudicated in a June 2015 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 supplemental statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has obtained examinations with respect to the Veteran's back disability claim on appeal that occurred in October 2009 and July 2013.  The Board has reviewed the examination reports, and finds that they are adequate.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

1. Factual Background

The Veteran seeks entitlement to service connection for a back disability.  Specifically, the Veteran asserts that his back disability was caused by injuries he sustained in service while carrying heavy boxes, and that this injury was aggravated as a result of a motor vehicle accident that occurred during active duty.

The Veteran's service treatment records (STRs) note a normal spine during the April 1976 entrance examination, and the Veteran denied having recurrent back pain.  In March 1977, the Veteran's STRs show complaints for lower back pain caused by lifting heavy boxes.  The physician noted some swelling and tenderness to the Veteran's lower back and the Veteran was diagnosed with muscle spasms.  A May 1977 STR shows that the Veteran was involved in a motor vehicle accident (MVA).  An emergency room STR following the MVA noted the Veteran's symptoms including dizziness, blurred eye vision, "H" shaped lacerations around the right eyebrow, lacerations to the scalp and abrasions.  The Veteran was treated with stitches to close the lacerations to the scalp and eyebrow region.  In a May 1978 STR, the Veteran complained of lower back pain and reported pain when his legs were elevated and when he bent over.  Finally, a March 1979 separation examination noted a normal spine.  In addition, during the separation examination the Veteran noted swollen and painful joints but denied recurrent back pain.  Further, the Veteran reported his May 1977 MVA and identified a resulting head injury.

In an April 2009 private medical record, the Veteran was seen for complaints of back pain.  The Veteran complained of sharp pain around his right, left and central lower back.  Regarding the onset of his back pain, the Veteran stated that it occurred five years prior.  The pain was described as intermittent and the Veteran denied trauma to his back.  The pain was exacerbated by bending, sitting and prolonged standing.  Previous treatments identified were over-the-counter non-steroid anti-inflammatory medication, heat, rest and manipulation.  In a May 2009 private medical record the physician noted that the Veteran's spine was tender to palpation around the bilateral sacroiliac joints and left quadratus lumborum.  The Veteran was noted to have a normal gait, and had a normal toe and heel walking test.  Both the right and left straight leg raise tests were positive.  A May 2009 MRI examination of the Veteran's spine revealed degenerative changes to the lower spine, most severe at L1-2 and L5-S1.  The physician noted the following: central disc protrusion at L5-S1 associated with effacement of the inter-margins of S1 root without significant nerve root compression; right and left lateral disc protrusions, superimposed on bulging of annulus L1-2, with mild encroachment upon the left neural foramen; and small central disc protrusion superimposed on bulging the annulus at L4-5.

The Veteran underwent a VA examination in October 2009.  Examination X-rays revealed moderate spondylosis in the superior endplate of L2, and less significant spondylosis at L3, L4 and L5.  The examiner also noted mild to moderate narrowing of the intervertebral disc space of L5/S1.  The VA examiner opined that the Veteran's back disability (lumbar spondylosis) was "less likely as not (less than 50/50 probability) caused by or a result of [lower back muscle spasms]."  In making this determination, the examiner found that the Veteran was seen multiple times for low back pain and muscle spasms and was treated conservatively.  The examiner further found that the Veteran's separation examination noted no issues with his spine.  Further, the examiner found that the Veteran had developed chronic low back pain throughout the years.  The examiner found muscle spasm and tenderness and noted a normal gait.

In a December 2009 private medical record, the Veteran reported that he continued to have low back pain that radiated to his right leg.  The physician noted that the May 2009 MRI showed a L5-S1 disc herniation with annular tear.  The physician also noted no bony edema on STIR images which suggested that the findings did not reflect a new injury.  Further, the physician found that the disc herniation was "age indeterminate and may be due to either trauma, chronic changes, or both."

In a January 2011 VA medical record, the Veteran was seen for lower back pain.  The Veteran reported that he had suffered from progressive aching pain for the past twenty years, with periods of sharp pain.  The Veteran further reported no formal treatment for his lower back pain in the past.  The physician found the point of tenderness within the L4-L5 and L5-S1 interspinous spaces and the facet plane at the segmental level.  The Veteran's range of motion was noted to be within normal limits.  The physician noted that straight sitting leg raises produced lower back pain and diagnosed the Veteran with discogenic lower back pain complicated by regional deconditioning.  

The Veteran underwent another VA examination in July 2013.  The examiner noted that the Veteran was first diagnosed with degenerative disc disease and right lumbar radiculitis during the 2000's.  During the examination, the Veteran reported a history of chronic low back pain.  The examiner found that he was seen two times during service for muscle spasms and treated conservatively. The examiner also noted that there was no further documentation regarding his back pain until the 2000's.  The Veteran stated that he continued to have severe back pain and that the pain radiated to his right lower extremity.  The examiner found an abnormal gait with guarding and muscle spasm of the thoracolumbar spine with localized tenderness and pain to palpation.  The VA examiner opined that the Veteran's back disability "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In making this determination, the examiner found that the Veteran's lower back condition was "self-limiting" with no continuity of care or documentation regarding back pain until twenty years after service.

During a March 2014 Board Video Conference Hearing, the Veteran testified that he hurt his back while carrying ammunition and that his back disability worsened following the MVA.  The Veteran further testified that after the MVA he was able to bypass "sick hall" and went directly to the doctors he worked for who treated his back condition.  The Veteran further testified that he had X-rays in service following the MVA.

2. Legal Analysis

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran currently has a diagnosis of degenerative disc disease.  Therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the remaining question is whether this disorder manifested in service, within one year of service, or is otherwise related thereto.

Initially, the Board notes a gap of three decades between the Veteran's separation from service and the first evidence of degenerative disc disease (DDD).  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  

The Board notes that the Veteran's STRs show treatment for lower back muscle spasms resulting from lifting heavy boxes.  The Veteran also maintains that he further hurt his back in a 1977 MVA.  While the Board recognizes the Veteran's testimony during his Board Video Conference Hearing in which he asserted that he was able to bypass going to sick hall for treatment of his back injury, which would account for a lack of documentation, the Board notes that the Veteran's separation examination is completely silent as to any back disability.  Moreover, the Veteran reported on his separation examination the he injured his head during the 1977 MVA, but he did not report an injury to his back.  In addition, the Veteran denied recurrent back pain on his separation examination.  

The Board further notes the first post-service medical record showing treatment for a back disability is an April 2009 private medical report in which the Veteran stated that the onset of his back disability was five years prior.  The Board also recognizes the January 2011 VA medical record in which the Veteran claimed his back pain had been worsening over the past twenty years.  Accordingly, the Board finds the Veteran an unreliable historian as to continuity of symptomology and as to the more recent onset of his current back disability.  In any event, based on the Veteran's statements, a substantial gap still exists between his last STR noting lower back pain (May 1978) and his first post-service medical record noting lower back pain (April 2009).  Thus, there is no reliable evidence demonstrating continuity of symptomatology since service with the weight of the evidence against such a finding.

As such, the Board finds the October 2009 and July 2013 VA examination reports the most probative evidence of record in adjudicating the Veteran's claim.  Both VA examiners noted no documentation of continuity of care between the Veteran's service and the first post-service record from 2009.  Moreover, both examiners opined that the Veteran's current back disability was less likely than not related to service.  The Board notes that the VA examiners relied on the Veteran's lay statements, the complete medical evidence and conducted thorough medical examinations in making their determinations.  

The Board also notes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology a back disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer). 

To the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical opinions of record, who determined that the there was no nexus between the Veteran's back disability and his military service.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided persuasive rationale for them.  There is no medical evidence to the contrary.

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disability as there is no competent evidence showing a causal connection between the current back disability and the in-service incurrence.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Entitlement to service connection for a back disability is denied.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.  The Board finds that a remand is necessary in order to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran filed his claim for service connection for a right and left ankle disability in April 2009.  In addition, an April 2009 private medical record dated after the Veteran's claim for benefits shows that the Veteran reported bilateral ankle pain which he asserted was the result of a "road traffic accident" from twenty-five years ago.  The Veteran further stated that did not feel a "pop" and was able to weight bear after the accident.  The physician noted that the X-rays showed no fractures, subluxations, dislocations or destructive lesions.  However, the physician did find an old avulsion fracture to the right lateral malleolus and mild degenerative changes were noted in the bilateral tibiotal.  The physician diagnosed the Veteran with "bilateral ankle mild degenerative changes, tibialis tendinitis and mild right foot extensor hallucis longus weakness."  A VA medical record from the same month shows a diagnosis of a small plantar calcaneal spur.

During an October 2009 VA examination, the examiner found no objective evidence of a left ankle condition.  An X-ray report from the same date notes "degenerative changes of the calcaneus."

A VA X-ray examination conducted in August 2014 found a small ossific fragment inferior to the lateral malleolus of the right ankle which the physician noted was "likely related to remote trauma."  The physician found no left ankle disability and noted intact mortise and talar dome, normal alignment and no aggressive osseous lesion for both the right and left ankles.  

In September 2014 a VA examiner opined that upon examination the bilateral ankles were normal, thus requiring no medical opinion.  In making this determination, the examiner found that X-rays were negative for ankle pathology.  The examiner further found normal range of motion (ROM) with no abnormal ROM contributable to functional loss.  The examiner further found no painful ROM movements, no pain when used in weight-bearing or in non-weight-bearing, and no localized tenderness or pain on palpation.  In addition, the examiner did not find bilateral ankle instability.  Imaging studies of the ankle did not reveal degenerative or traumatic arthritis or crepitus.

In January 2014, a VA examiner opined that there was "no identifiable right or left ankle disability as the physical examination and X-rays exam of the ankles were both within normal limits with no identifiable disability."

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  

The Board finds that an additional VA examination is necessary to adjudicate the claim on appeal.  Specifically, the Board finds that the record clearly shows a diagnosis for a bilateral ankle disability during the pendency of the appeal.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any bilateral ankle disability.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board further finds that an examination is necessary considering the conflicting medical evidence of record as to whether the Veteran currently has a bilateral ankle disability.  


Accordingly, the case is REMANDED for the following actions:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any bilateral ankle disability.  The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).

The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral ankle disability is related to the Veteran's active service?  The examiner must address the conflicting medical records and the Veteran's lay statements and a rationale for the opinion should be provided.  

3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


